Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. C. Tricia Liu on 7-28-22.

The application has been amended as follows: 
Claim 1, line 10,
"the first connection assembly" has been changed to 
---the first communication assembly---
Claim 9, line 12,
"the first connection assembly" has been changed to 
---the first communication assembly--- 
Claim 17, line 12,
"the first connection assembly" has been changed to 
---the first communication assembly---. 
REASONS FOR ALLOWANCE




The following is an examiner’s statement of reasons for allowance: 

-Claims 1, 3-9, 11-17 & 19-20 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:

Independent Claim 1. (Currently amended) 
An information processing method, including: 
establishing, in response to a distance between a first electronic device having a first connection assembly and a second electronic device being less than a distance value, a communication connection between a first communication assembly of the first electronic device and a second communication assembly of the second electronic device; 
obtaining, by the first electronic device, information of the second electronic device, the information is of a client identification assembly of the second electronic device, through the first communication assembly and the second communication assembly; and 
connecting the first electronic device to a network based on the information, wherein, the first communication assembly is configured to enable the first electronic device to be connected to the network within a coverage of a cellular network.

Independent Claim 9. (Currently amended) 
An electronic device comprising: 
a first communication assembly; and 
a processor configured to: 
establish, in response to a distance between the electronic device having a first connection assembly and another electronic device being less than a distance value, a communication connection between the first communication assembly of the electronic device and a second communication assembly of the another electronic device; 
obtain, through the first communication assembly and the second communication assembly, information of the another electronic device, the information is of a client identification assembly of the another electronic device; and 
connect the electronic device to a network based on the information, wherein, the first communication assembly is configured to enable the first electronic device to be connected to the network within a coverage of a cellular network.

Independent Claim 17. (Currently amended)
 A non-transitory computer readable storage medium storing a computer program, wherein the computer program is executed by a processor to implement an information processing method, the method comprising: 
establishing, in response to a distance between a first electronic device having a first connection assembly and a second electronic device being less than a distance value, a communication connection between a first communication assembly of the first electronic device and a second communication assembly of the second electronic device; 
obtaining, by the first electronic device, information of the second electronic device, the information is of a client identification assembly of the second electronic device, through the first communication assembly and the second communication assembly; and 
connecting the first electronic device to a network based on the information, wherein, the first communication assembly is configured to enable the first electronic device to be connected to the network within a coverage of a cellular network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chrisikos (US 20180288765 A1) discloses methods, systems and devices for addressing effects of transmission by a transmitter in an assigned uplink communication channel on a signal received at a receiver co-located with the transmitter. In a particular embodiment, communication in an alternative communication channel may be initiated in response to a determination that uplink transmission in the assigned communication channel likely interferes with at least one radio frequency receiving function {Figs.3-5}.
Pan (US 20180110080 A1) discloses a mobile phone wifi accelerator and method. The mobile phone wifi accelerator includes a smart mobile phone terminal including a WIFI module and a 4G module. The WIFI module is configured to establish a communication connection with a WIFI network. The 4G module is configured to establish a communication connection with a 4G network. An online game server is respectively connected to the WIFI network and the 4G network. The method avoids the problem that the WIFI network acceleration technology in the prior art cannot fundamentally solve the defect of instable WIFI networks {Fig.1}. 

Richter (US 20210314740 A1) discloses a mobile terminal which comprises a mobile telephone and an additional device. In this case, the additional device comprises a second communication module, wherein the second communication module is designed such that it enables, as a participant of a WLAN network, a wireless third communication connection to this WLAN network {Figs. 1-3}.

Luna (US 20140269531 A1) discloses techniques associated with intelligent connection management in a wireless device, including receiving, at an output device, initiation data from a mobile device, the initiation data configured to initiate an operation associated with remote data, the mobile device configured to access a data plane packet and a control plane packet associated with the remote data using a cellular network, detecting a connection path available to the output device using an intelligent connection device coupled to the output device, determining, using connection profile data, whether the connection path is operable to access the data plane packet from a remote source, determining, using the connection profile data, whether the connection path is operable to access the control plane packet from the remote source, and accessing, using the output device, at least one of the data plane packet and the control plane packet {Figs.4, 8-9}.

Laine (US 20120099566 A1) discloses method, apparatus, and computer program product embodiments to enable out-of-band communications to be used in out-of-band initialization methods for simplified configuring of an in-band wireless docking environment for wireless devices. An example embodiment of the invention includes composing a wireless configuration for a plurality of devices in an in-band short-range wireless docking environment, by using out-of-band connections from a mobile device to the plurality of devices to send in-band short-range communication connection parameters including a timer value related to an expected completion time of a connection handover to in-band short-range communication {Figs.1-4}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



                                                                                                                                                                                             /PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464